Dated June 24, Filed Pursuant to Rule 424(b)(1) Registration No. 333-148987 LEAGUE NOW HOLDINGS CORPORATION 233,125SHARES OF COMMON STOCK The selling shareholders named in this prospectus are offering all of the shares of Common Stock offered through this prospectus. Our Common Stock is presently not traded on any market or securities exchange. The 233,125 shares of our Common Stock can be sold by selling security holders at a fixed price of $.40 per share until our shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTC Electronic Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. We have agreed to bear the expenses relating to the registration of the shares for the selling security holders. THE COMPANY IS CONSIDERED TO BE IN UNSOUND FINANCIAL CONDITION. PERSONS SHOULD NOT INVEST UNLESS THEY CAN AFFORD TO LOSE THEIR ENTIRE INVESTMENTS. THE PURCHASE OF THE SECURITIES OFFERED THROUGH THIS PROSPECTUS INVOLVES A HIGH DEGREE OF RISK. YOU SHOULD CAREFULLY CONSIDER THE FACTORS DESCRIBED UNDER THE HEADING ‘RISK FACTORS’ BEGINNING ON . Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The Date of This Prospectus Is:June 24, Table of Contents TABLE OF CONTENTS PAGE Summary Financial Data 2 Risk Factors 3 Use of Proceeds 4 Determination of Offering Price 5 Dilution 5 Selling Shareholders 5 Plan of Distribution 7 Legal Proceedings 7 Directors, Executive Officers, Promoters and Control Persons 8 Security Ownership of Certain Beneficial Owners and Management 8 Description of Securities 9 Interests of Named Experts and Counsel 10 Disclosure of Commission Position of Indemnification for Securities Act Liabilities 10 Organization Within Last Five Years 10 Description of Business 10 Plan of Operation 14 Description of Property 18 Certain Relationships and Related Transactions 18 Market for Common Equity and Related Stockholder Matters 18 Executive Compensation 19 Available Information 20 Index to Financial Statements F- 1 Table of Contents ABOUT OUR COMPANY We were incorporated under the laws of the State of Florida in September 2005.On September 21, 2005, we entered into an Asset Purchase Agreement with Anthony Warner pursuant to which we acquired the domain name,‘www.leaguenow.com’, its design, associated copyrights and trademarks and all business related to the website including the customer database. Based upon the same, we operate as an application service provider offering web-based services for the online video gaming industry under the existing web property currently displayed at the URLwww.LeagueNow.com. We are an application service provider offering web-based services for online video game users. We commenced offering our services in October2005 through a subscription basis. During 2007 we changed our direction by using an advertising model. To date, we have generated limited revenue. Our strategy is directed toward the satisfaction of our registered members needs through offering integrated internet technology for the online video game industry that quickly and easily allows individuals to enter and play inpeer organized leagues within the United States and worldwide, 24 hours a day, 7 days a week. The company offers a free service for registered users where players of sports genre video games can participate in peer organized leagues. Currently the site offers fully operationalleagues for four (4) games, football, baseball, basketball, and hockey each identified by the market names Madden 2006, MLB 2006, NBA Live 2006, and NHL 2006 respectively.While the four (4) leagues are fully operational they need to be updated for 2008and on an annual basis to reflect the roster changes of the corresponding sports teams. We currently have one employee and approximately 3,000 registered members. Terms of the Offering The selling shareholders named in this prospectus are offering all of the shares of Common Stock offered through this prospectus. The selling stockholders are selling shares of Common Stock covered by this prospectus for their own account. We will not receive any of the proceeds from the resale of these shares. The offering price of $.40 was determined by the price shareswere sold to our shareholders in a private placement memorandum and is a fixed price at which the selling security holders may sell their shares until our Common Stock is quoted on the OTC Bulletin Board, at which time the shares may be sold at prevailing market prices or privately negotiated prices. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTC Electronic Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. We have agreed to bear the expenses relating to the registration of the shares for the selling security holders. Summary Financial Data The following summary financial data should be read in conjunction with ‘Management’s Discussion and Analysis’, ‘Plan of Operation’ and the Financial Statements and Notes thereto, included elsewhere in this prospectus. The statement of operations and balance sheet data for the year ended December 31, 2007 and 2006 are derived from our audited financial statements. For The Year Ended December 31, 2007 For The Year Ended December 31, 2006 STATEMENT OF OPERATIONS Revenues 334 1,796 Total Operating Expenses 69,431 62,327 Net Loss (69,097 ) (60,531 ) As of December 31, 2007 As of December 31, 2006 BALANCE SHEET DATA Cash 14,812 25,305 Total Assets 14,812 25,766 Total Liabilities 29,671 16,028 Stockholders’ Equity(Deficit) (14,859 ) 9,738 2 Table of Contents WHERE YOU CAN FIND US Our business office is located at 4075 Carambola Circle North, Coconut Creek,
